Title: To Thomas Jefferson from Thomas Paine, 30 September 1805
From: Paine, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Rochelle (N.Y.) Sep 30 ’05.
                  
                  I write you this letter entirely on my own account, and I begin it without ceremony.
                  In the year 84–or 5 A Motion was made in the legislature of Virginia for making an acknowlegement to me for voluntary services during the revolution. The bill, as I am informed, for that purpose, passed two readings and was lost on the third reading by three votes. The acknowlegement proposed to be given was a tract of land, called, as I have been told, the secretary’s tract, which I suppose is since disposed of but I wish the matter to be brought over again and I think it ought to be.
                  After the State of Rhode Island had refused complying with the five per cent duty recommended by Congress and the State of Virginia had repeated the Act she had passed to grant it, I saw no possibility of going on otherwise than by authorizing Congress to make laws for the union in all cases that were to extend equally over all the states, and I wrote to Chancellor Livingston minister for foreign affairs, and Robert Morris Minister of finance in the winter of 81-2. upon the subject. The proposal in the letter, was, to add a continental legislature to Congress. The Idea took with them at once. But as this would be called encreasing the power of Congress, and as I intended taking up the subject when I should see the Country wrong enough to be put right, it was best, on that account, to leave it to the states individually to make me what acknowlegement they pleased, and it was on this ground that the State of New-York made me a present of a farm worth at that time about a thousand pound (York currency) and the State of Pennsylvania voted me five hundred pounds; but the State of Virginia having negatived the grant she had proposed to make me, on the recommendation of Genl. Washington, the matter went no further with any of the states.
                  I suggest another Idea, which is, that as only two of the states have made me any acknowlegement, that Congress take up the subject for the whole (I suppose the two states who have made me an acknowlegement will not object to this) and grant me a tract of land that I can make something of. Had it not been for the economy and extreme frugality with which I have lived I should at this time of life be in an unpleasant situation. But I wish you to be assured that whatever event this proposal may take it will make no alteration in my principles or my conduct. I have been a volunteer to the world for thirty years without taking profits from any thing I have published in America or in Europe. I have relinquished all profits that those publications might come cheap among the people for whom they were intended.
                  Yours in friendship
                  
                     Thomas Paine 
                     
                  
                  
                     P.S. If any further explanation is wanted I will communicate it.
                  
               